plr-107818-03 internal_revenue_service number release date index number ---------------------------- ---------------- ----------------------------------- department of the treasury washington dc person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 - plr-107818-03 date date - legend donor -------------------------------------------------------------------------------------------------- ------------------------- spouse -------------------------------------------------------------------------------------------------- ------------------------- ------------------------------------------------------------- this is in response to a letter dated date submitted by your property ------------------------------------------------------------------------ trust attorney --------------------------- dear ------------------ authorized representative requesting a ruling on the gift and estate_tax consequences of the establishment of the proposed qualified_terminable_interest_property qtip_trust united_states citizens donor proposes to transfer property to the trust an irrevocable marital trust the trustee shall pay the net_income to spouse at least quarter-annually and may pay spouse all or any part of the principal for any purpose if spouse survives donor the trustee shall pay the entire property of the trust to spouse the facts and representations are as follows donor and spouse are married paragraph of the trust provides that while spouse and donor are both living paragraph provides that on spouse's death unless her will provides paragraph b provides that spouse in the case of property being held for paragraph provides that if donor survives spouse the trustee is to pay the plr-107818-03 net_income to donor at least quarter-annually for life upon donor's death the remaining principal is to be distributed as donor may appoint by will to his issue and charitable organizations any principal not appointed or used for payment of estate_taxes is to pass in trust to donor's then living children and the issue of any deceased child of donor her benefit and donor in the case of property held for his benefit may require the trustee to make nonproductive assets productive otherwise the trustee shall pay directly or to her estate any increase in estate and inheritance taxes caused by including the trust property in her gross_estate the same applies at donor's death should he survive spouse the payment of such tax however may not be made from trust property that is not includible in the person’s federal gross_estate or that is exempt from state inheritance or estate_tax attorney will serve as an independent_trustee or co-trustee although the trust does not prohibit spouse from serving as trustee if she does serve as trustee she is prohibited under paragraph from possessing or participating in the exercise of any power or discretion in favor of herself or her issue paragraph further provides that no trustee shall possess or participate in the exercise of any power or discretion that would otherwise be a general_power_of_appointment under sec_2041 donor will serve as the initial trustee of the trust upon spouse’s death donor may make an election pursuant to sec_2523 with respect to each transfer of property by donor to the trust during the life of spouse and while he and spouse are married so that each such transfer will qualify for the gift_tax_marital_deduction under sec_2523 donor requests the following rulings upon the death of donor if he predeceases spouse no part of the trust property with respect to which donor made a gift_tax qtip_election will be includible in donor's gross_estate for estate_tax purposes and that distributions of the trust principal to spouse by donor as the trustee will not be considered transfers by donor for gift_tax purposes if donor survives spouse with respect to the remaining trust property for which donor made a gift_tax qtip_election plr-107818-03 at spouse's death so long as spouse and donor are married at that time the executor of spouse's estate may make an election pursuant to sec_2056 with respect to such property so that the property will qualify for the estate_tax_marital_deduction under sec_2056 if the executor of spouse's estate makes an estate_tax qtip_election with respect to such property that portion of the property for which the estate_tax qtip_election is made will be included in donor's gross_estate for estate_tax purposes upon his subsequent death under sec_2044 and not under sec_2036 or sec_2038 or any other authority and a b c if the executor of spouse's estate does not make an estate_tax qtip_election with respect to any part of such property that part will not be included in donor's gross_estate for estate_tax purposes sec_2056 provides an estate_tax deduction for interests in property passing sec_2044 provides that the value of the gross_estate shall include the sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states value of any property in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 or sec_2523 sec_2044 provides that for estate and gift_tax purposes property includible in the gross_estate of the decedent under sec_2044 shall be treated as property passing from the decedent to a surviving_spouse sec_2056 permits a deduction for qualified_terminable_interest_property passing from the decedent to the surviving_spouse for which an election under sec_2056 applies sec_2056 provides that a surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse during the surviving spouse's life interest for life in any property if a deduction was allowed with respect to the transfer of such property to the donor under sec_2056 or sec_2523 shall be treated as a transfer of all interests in such property other than the qualifying_income interest sec_2519 provides that any disposition of all or part of a qualifying_income sec_2523 provides generally that in the case of qualified terminable sec_2523 provides that if on the lapse of time on the occurrence of an sec_2523 defines the term qualified_terminable_interest_property as any plr-107818-03 sec_2523 provides that if a donor transfers during the calendar_year by gift an interest in property to a donee who at the time of the gift is the donor's spouse there shall be allowed as a deduction in computing taxable_gifts for the calendar_year an amount with respect to such interest equal to its value event or contingency or on the failure of an event or contingency to occur such interest transferred to the spouse will terminate or fail no deduction shall be allowed with respect to such interest if the donor retains in himself or transfers or has transferred to any person other than such donee spouse an interest in such property and if by reason of such retention or transfer the donor or such person may possess or enjoy any part of such property after such termination or failure of the interest transferred to the donee spouse interest property such property shall be treated as transferred to the donee spouse and no part of such property shall be considered as retained in the donor or transferred to any person_other_than_the_donee_spouse property which is transferred by the donor spouse in which the donee spouse has a qualifying_income_interest_for_life and to which an election under sec_2523 applies sec_2523 provides that for purposes of sec_2523 rules similar to the estate_tax rules of clauses sec_2056 iii and iv shall apply any property shall be made on or before the date prescribed by sec_6075 for filing a gift_tax_return with respect to the transfer determined without regard to sec_6019 and shall be made in such manner as the secretary shall by regulations prescribe sec_2523 provides that an election under sec_2523 once made shall be irrevocable terminable_interest property in which the donor spouse has retained an interest such property shall not be includible in the gross_estate of the donor spouse and any subsequent transfer by the donor spouse of an interest in such property shall not be treated as a transfer for purposes of the gift_tax apply with respect to any property after the donee spouse is treated as having transferred such property under sec_2519 or such property is includible in the donee spouse's gross_estate under sec_2044 sec_2523 provides that an election under sec_2523 with respect to sec_2523 provides that the exclusion in sec_2523 shall not sec_2523 provides generally that in the case of any qualified sec_25_2523_f_-1 of the gift_tax regulations provides generally that plr-107818-03 under sec_2523 if a donor spouse retains an interest in qualified_terminable_interest_property any subsequent transfer by the donor spouse of the retained_interest in the property is not treated as a transfer for gift_tax purposes further the retention of the interest until the donor spouse’s death does not cause the property subject_to the retained_interest to be includible in the gross_estate of the donor spouse sec_25_2523_f_-1 provides that under sec_2523 the rule contained in sec_25_2523_f_-1 does not apply to any property after the donee spouse is treated as having transferred the property under sec_2519 or after the property is includible in the gross_estate of the donee spouse under sec_2044 d as follows sec_25_2523_f_-1 example illustrates the application of sec_25 f - retention by donor spouse of income_interest in property on date d transfers property to an irrevocable_trust under the terms of which trust income is to be paid to s for life then to d for life and on d’s death the trust corpus is to be paid to d’s children d elects under sec_2523 to treat the property as qualified_terminable_interest_property d dies in survived by s s subsequently dies in under sec_2523 f -1 d because d elected to treat the transfer as qualified_terminable_interest_property no part of the trust corpus is includible in d’s gross_estate because of d’s retained_interest in the trust corpus on s’s subsequent death in the trust corpus is includible in s’s gross_estate under sec_2044 sec_25_2523_f_-1 example illustrates the application of sec_25 f - d as follows retention by donor spouse of income_interest in property the facts are the same as in example except that s dies in survived by d who subsequently dies in because d made an election under sec_2523 with respect to the trust on s’s death the trust corpus is includible in s’s gross_estate under sec_2044 accordingly under sec_2044 s is treated as the transferor of the property for estate and gift_tax purposes upon d’s subsequent death in because the property was subject_to inclusion in s’s gross_estate under sec_2044 the exclusion rule in sec_25_2523_f_-1 does not apply under sec_25_2523_f_-1 however because s is treated as the transferor of the property the property is not subject_to inclusion in d’s gross_estate under sec_2036 or sec_2038 if the executor of s’s estate plr-107818-03 donor as trustee of the trust has the power to pay to spouse all or any part of made a sec_2056 election with respect to the trust the trust is includible in d’s gross_estate under sec_2044 upon d’s later death in this case the trustee is required to pay all the net_income of the trust at least quarter-annually to spouse for her lifetime if any trust asset becomes nonproductive spouse may require the trustee to sell the nonproductive asset and invest the proceeds in productive property thus spouse has the right to receive all of the net_income from the trust for life in addition no person has a power to appoint during spouse's lifetime any part of the trust to any person other than spouse therefore spouse will have a qualifying_income_interest_for_life in the property and donor may make a gift_tax qtip_election under sec_2523 with respect to the property he transfers to the trust in that event on the death of spouse the interest in the trust will be includible in spouse's gross_estate under sec_2044 unless spouse has made a disposition of her income_interest subject_to sec_2519 if donor does not make a gift_tax qtip_election then the interest will not be includible in spouse's gross_estate the principal although donor has the discretionary power as trustee to distribute principal from the trust to spouse the exercise of this power will not be considered a transfer for gift_tax purposes in accordance with sec_2523 quarter-annually for life donor will have the power to make the trustee convert nonproductive assets into income producing assets no person will have any power to appoint any of the trust property to anyone other than donor during his lifetime therefore on the death of spouse donor will have a qualifying_income_interest_for_life in the trust property and spouse's estate may make an estate_tax qtip_election under sec_2056 with respect to all or a part of the property in trust at spouse's death which the election was made will be includible in donor's estate under sec_2044 at his death assuming no prior disposition by donor subject_to sec_2519 if an estate_tax qtip_election is not made by spouse's estate the trust property will not be includible in donor's estate at his death predeceases spouse the assets transferred to the trust by donor will not be included in donor's gross_estate if donor makes a valid gift_tax qtip_election pursuant to sec_2523 and donor if spouse predeceases donor donor will receive the net_income of the trust if an estate_tax qtip_election is made by spouse's estate_trust property for consequently based on the facts presented we rule as follows plr-107818-03 if donor makes a valid gift_tax qtip_election pursuant to sec_2523 each transfer by donor to the trust for the benefit of spouse will qualify for the marital_deduction for gift_tax purposes under sec_2523 if donor makes a valid gift_tax qtip_election pursuant to sec_2523 and predeceases spouse no part of the trust will be includible in donor's gross_estate furthermore distributions of the trust principal to spouse by donor as the trustee will not be considered transfers by donor for gift_tax purposes a b if donor makes a valid gift_tax qtip_election pursuant to sec_2523 and survives spouse the executor of spouse's estate will be entitled to make an estate_tax qtip_election under sec_2056 with respect to trust assets remaining at spouse's death and only that portion of the property subject_to the qtip_election will ultimately be includible in donor's gross_estate under sec_2044 if donor makes a valid gift_tax qtip_election pursuant to sec_2523 and survives spouse then on the subsequent death of donor no portion of the trust assets will be includible in donor's gross_estate for estate_tax purposes unless the executor of spouse's estate elects to qualify a portion or all of the trust assets under sec_2056 if the executor of spouse's estate elects to qualify a portion or all of the trust assets under sec_2056 then only that portion of the corpus for which the election is made will be includible in donor's gross_estate for estate_tax purposes under sec_2044 and not under sec_2036 or sec_2038 c the rulings contained in this letter are based upon information and if donor makes a valid gift_tax qtip_election pursuant to sec_2523 and survives spouse then to the extent that an election under sec_2056 is not made with respect to part or all of the trust corpus remaining at spouse's death that portion of the trust for which an election under sec_2056 is not made will not be includible in donor's gross_estate for estate_tax purposes representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express or imply no opinion on the federal in accordance with the power_of_attorney on file with this office a copy of this this ruling is directed only to the taxpayer who requested it sec_6110 plr-107818-03 letter is being sent to your authorized representative provides that it may not be used or cited as precedent concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter except as expressly provided herein no opinion is expressed or implied sincerely melissa c liquerman branch chief branch office of associate chief_counsel passthroughs special industries
